Case: 21-40913     Document: 00516432919         Page: 1     Date Filed: 08/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 15, 2022
                                  No. 21-40913                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Carolyn Sue Allen; Christopher James Allen,

                                                           Plaintiffs—Appellants,

                                       versus

   Sherman Operating Company, L.L.C., doing business as
   Texoma Healthcare,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:20-cv-290


   Before Clement, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This appeal arises from a fall at a workplace. Plaintiff-Appellants
   Carolyn Sue Allen and Christopher James Allen appeal the district court’s
   dismissal of their claims on summary judgment. We AFFIRM.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40913      Document: 00516432919           Page: 2   Date Filed: 08/15/2022




                                     No. 21-40913




                                          I
          For the better part of a decade, Mrs. Allen worked for Defendant-
   Appellee Sherman Operating Company, LLC (Sherman) in Sherman, Texas.
   In 2018, Mrs. Allen tripped on a phone cord at work and sustained numerous
   injuries.
          She and her husband then sued Sherman, asserting claims for ERISA
   violations, premises liability, and a loss of household services. Sherman
   moved for summary judgment, which the district court (upon a magistrate
   judge’s recommendation) granted as to all claims.
                                          II
          We review a district court’s grant of summary judgment de novo. In re
   La. Crawfish Producers, 852 F.3d 456, 462 (5th Cir. 2017).            Summary
   judgment is appropriate where “the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Id. (quoting Fed. R. Civ. P. 56(a)). We view the record
   in the light most favorable to the non-movant, id., and can affirm on any
   ground supported by the record and presented to the district court, Amerisure
   Mut. Ins. Co. v. Arch Specialty Ins. Co., 784 F.3d 270, 273 (5th Cir. 2015).
          The district court dismissed on summary judgment the Allens’
   premises liability claim because it found that the phone cord was an open and
   obvious condition that Sherman had no duty to warn of or fix. On appeal, the
   Allens challenge only that finding. They argue that no evidence exists to
   show that Mrs. Allen knew of the cord’s presence that day or how dangerous
   it was, nor evidence that shows that the danger was so open and obvious as
   to charge her with knowledge.




                                          2
Case: 21-40913      Document: 00516432919           Page: 3   Date Filed: 08/15/2022




                                     No. 21-40913


          While Sherman has a duty to use ordinary care to provide a safe
   workplace, it is not an insurer of its employees’ safety. Kroger Co. v. Elwood,
   197 S.W.3d 793, 794 (Tex. 2006) (per curiam). It does not have a duty to
   “warn of hazards that are commonly known or already appreciated by the
   employee.” Id. (citation omitted). Nor does Sherman have a duty to inform
   of hazards that are “open and obvious.” Austin v. Kroger Tex., L.P., 465
   S.W.3d 193, 204 (Tex. 2015) (citations omitted). Whether a danger is open
   and obvious is objective—what matters is not what Mrs. Allen knew but
   rather if a normal invitee “would have knowledge and full appreciation of the
   nature and extent of danger such that knowledge and appreciation of the
   danger are considered as proved as a matter of law.” Los Compadres
   Pescadores, LLC v. Valdez, 622 S.W.3d 771, 788 (Tex. 2021) (quotations and
   citation omitted).
          But we need not worry about whether the phone cord was open or
   obvious: Sherman employees—including Mrs. Allen—knew about the cord
   and its dangers. The record indicates that Sherman employees complained
   repeatedly about the cord to management, that employees tripping over the
   cord was a “daily thing,” and that employees often tried to move the cord to
   mitigate its risks. Mrs. Allen testified that she herself had moved the cord—
   to prevent tripping—at least twice, and had no reason to disagree with her
   earlier statement that she had seen the cord “many times.” She also agreed
   that tripping over a phone cord on the ground was a hazard of daily life that
   required no special training to identify or avoid.
          The Allens argue that even if Mrs. Allen knew of the cord, she didn’t
   know it was there that day. But Mrs. Allen was “not entitled to expect that
   [Sherman would] warn [her] of conditions that are perceptible to [her], or the
   existence of which can be inferred from facts within [her] present or past
   knowledge.” Wal-Mart Stores, Inc. v. Miller, 102 S.W.3d 706, 709 (Tex.




                                          3
Case: 21-40913      Document: 00516432919         Page: 4   Date Filed: 08/15/2022




                                   No. 21-40913


   2003) (emphasis added) (quoting Lower Neches Valley Auth. v. Murphy, 536
   S.W.2d 561, 564 (Tex. 1976)).
         Mrs. Allen knew this phone cord could be hazardous and had taken
   steps to make it safer in the past. Sherman had no duty to warn of or fix a
   hazard generally known to its employees or to Mrs. Allen herself. The phone
   cord was both.
         AFFIRMED.




                                        4